SCHOONOVER, Judge.
Appellant, James Dinkens, seeks review of an order abating a civil action. We reverse.
Appellant, a convicted felon, filed a petition for name change in the Tenth Judicial Circuit. The trial court entered an order abating the petition until appellant’s civil rights were restored. The court entered its order on the basis of Watts v. Buck, 454 So.2d 1079 (Fla. 2d DCA 1984), in which we held that section 944.292, Florida Statutes (1983), prevents a convicted felon from maintaining a civil action in Florida’s courts until his civil rights have been restored.
We acknowledge that the trial court merely fulfilled its duty to follow precedent when it entered its order. In McCuiston v. Wanicka, 483 So.2d 489 (Fla. 2d DCA 1986), however, decided subsequent to Watts, we agreed with the decision of our sister court in Lloyd v. Farkash, 476 So.2d 305 (Fla. 1st DCA 1985). In Lloyd, the first district did not challenge our interpretation of section 944.292, but found that the result Violated constitutional provisions guaranteeing access to the courts.
On the basis of McCuiston, we reverse the trial court order abating appellant’s petition for a name change. In doing so, we distinguish our decision in Watts, as was done in Lloyd and McCuiston, on the *47basis that the constitutional issue was not presented in Watts.
Reversed and remanded.
RYDER, C.J., and LEHAN, J., concur.